Citation Nr: 1827885	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-22 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a right wrist disability, to include as a residual of a right 5th metacarpal fracture.

2. Entitlement to service connection for a right forearm disability, to include as an additional residual of the right 5th metacarpal fracture.

3. Entitlement to service connection for a right knee disability, to include degenerative joint disease (DJD), i.e., arthritis.

4. Entitlement to service connection for a left knee disability, to include cruciate and collateral ligament instability and DJD.

5. Entitlement to service connection for a disability manifesting in loss of smell.


REPRESENTATION

Appellant represented by:	Marine Corps League
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to December 1983. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2011 rating decision by the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction since has been transferred to the RO in San Diego, California.  That office certified the appeal to the Board.

In October 2016, in support of these claims, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. 

The claim of entitlement to service connection for a left knee disability was adjudicated by the RO as separate issues (one for cruciate and collateral ligament instability and another for DJD). However, after reviewing the evidence of record, the Board has consolidated this claim to include cruciate and collateral ligament instability and DJD.

The claims (all of them) require further development, however, so the Board is REMANDING them to the Agency of Original Jurisdiction (AOJ).



REMAND

As an initial matter, the Veteran indicated that he currently receives VA treatment in the San Diego Healthcare System. See October 2016 Board hearing. VA treatment records after April 2011 have not been associated with the claims file. Because these records are in VA's constructive possession, remand of all claims is necessary to obtain these additional records since they are potentially relevant.

The Veteran fractured his right 5th metacarpal bone in an accident during service. See November 1982 service treatment records (STRs). During a July 2011 VA examination, the VA examiner stated that the Veteran did not have a right forearm disability. However, the Veteran reported pain that traveled from his hand to his arm and that, due to the pain, he had limited function. Pain that results in functional impairment may be considered a disability for VA purposes. See Saunders v. Wilkie, No. 2017-1466 (Fed. Cir. Apr. 3, 2018). Because the July 2011 VA examiner did not opine whether the Veteran's right arm pain with functional impairment is related to his in-service fracture, remand for a new examination is necessary.

The Veteran testified that his in-service accident affected his right wrist. See October 2016 Board hearing. He was diagnosed with right wrist strain during his July 2011 VA examination. Because the VA examiner did not provide an opinion as to whether the Veteran's right wrist strain is related to his military service accident, remand for a new examination is necessary.

The Veteran has reported that his knee pain began in service. See, e.g., December 2010 VA treatment records. During his July 2011 VA examination, he was diagnosed with bilateral knee DJD, patellar spurs, right knee cruciate ligament instability, and left knee collateral ligament instability. Because the VA examiner did not provide an opinion as to whether the Veteran's knee disabilities are related to his military service, remand for a new examination is necessary.


The Veteran testified that he began having loss of smell during service and that he believed he had a diagnosis related to his loss of smell. See October 2016 Board hearing. He has attributed his loss of smell to being "gassed" during service. See, e.g., June 2010 VA treatment records. STRs reflect that the Veteran had facial trauma while in service. See February 1982 STRs. He has not undergone a VA examination for this issue. Consequently, the Board finds that remand for a VA examination is necessary. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these claims are REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from April 2011 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of any right forearm disabilities. The examiner should review the claims file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, any right forearm disabilities reflected in the record during the appeal period (from June 2010). If the Veteran does not have a right forearm disability, the examiner must opine whether the Veteran has right forearm pain resulting in functional impairment.

(b) For each disability diagnosed, or if no disability is diagnosed, for any pain with functional impairment, is it at least as likely as not (50% or greater probability) that such disability or pain with functional impairment is related to the Veteran's military service? Please explain why. His in-service right 5th metacarpal fracture and his statements that he has pain emanating from his right hand must be discussed and considered.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

3. After the above development in the first instruction has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of any right wrist disabilities. The examiner should review the claims file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, any right wrist disabilities reflected in the record during the appeal period (from June 2010). The July 2011 diagnosis of right wrist strain must be discussed.

(b) For each disability diagnosed, is it at least as likely as not (50% or greater probability) that such disability is related to the Veteran's military service? Please explain why. His in-service right 5th metacarpal fracture and his statements that he has pain emanating from his right hand must be discussed and considered.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

4. After the above development in the first instruction has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause his bilateral (or unilateral) knee disabilities. The examiner should review the claims file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, all bilateral or unilateral knee disabilities reflected in the record during the appeal period (from June 2010). The diagnoses of bilateral knee DJD, patellar spurs, right knee cruciate ligament instability, and left knee collateral ligament instability during the July 2011 VA examination must be discussed.

(b) For each disability diagnosed, is it at least as likely as not (50% or greater probability) that such disability is related to the Veteran's military service? Please explain why. The Veteran's statements that his knee pain began in service must be discussed and considered.

If there is another more likely cause for the Veteran's knee disabilities, the examiner should provide an explanation as to why that is so.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

5. After the above development in the first instruction has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of any disabilities manifesting in loss of smell. The examiner should review the claims file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, all disabilities manifesting in loss of smell present during the appeal period (from June 2010). 

(b) For each disability diagnosed, is it at least as likely as not (50% or greater probability) that such disability is related to the Veteran's military service? Please explain why. The Veteran's statements that his loss of smell began in service as a result of being "gassed" must be discussed.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

6. The AOJ should then review the record and re-adjudicate these claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

